ARMED SERVICES BOARD OF CONTRACT APPEALS

     Appeal of --                                  )
                                                   )
     Zafer Taahhut Insaat ve Ticaret A.S.          )      ASBCA No. 58007
                                                   )
     Under Contract No. W9 l 7PM-09-C-0065         )

tl   APPEARANCE FOR THE APPELLANT:                        Sam Zalman Gdanski, Esq.
                                                           Gdanski & Gdanski, LLP
                                                           Teaneck, NJ

     APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                           Engineer Chief Trial Attorney
                                                          Daniel B. McConnell, Esq.
                                                          James A. Wallace, Esq.
                                                           Engineer Trial Attorneys
                                                           U.S. Army Engineer District, Middle East
                                                           Winchester, VA

                                     ORDER OF DISMISSAL

            The dispute has been settled. The appeal is dismissed with prejudice.

            Dated: 17 September 2014




                                                       Administrative Judge
                                                       Armed Services Board
                                                       of Contract Appeals


            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 58007, Appeal of Zafer Taahhut
     Insaat ve Ticaret A.S., rendered in conformance with the Board's Charter.

           Dated:



                                                       JEFFREY D. GARDIN
                                                       Recorder, Armed Services
                                                       Board of Contract Appeals